Citation Nr: 0015644	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for Coronary 
Obstructive Pulmonary Disorder (COPD).


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

That decision also established service connection for 
bilateral hearing loss and tinnitus and the veteran indicated 
in March 1998 that all three disabilities were productive of 
more serious symptomatology than shown by the ratings in 
effect.  He asked for a new medical examination to re-
evaluate his service connected disabilities.  The statement, 
in its entire context, was not construed as a notice of 
disagreement; it was merely a request for a new examination 
and adjudication.  An examination was conducted.  The RO 
readjudicated the claim and found a higher evaluation for 
tinnitus was warranted, but denied an increase in the ratings 
for bilateral hearing loss and COPD.  In a letter dated 
September 1998, the veteran expressed disagreement with the 
continuation of the 10 percent evaluation for the COPD.  
Further, in his substantive appeal, he referred only to his 
lung condition.  He made no reference to any other organic 
disability.  Therefore, an increase in the rating assigned 
for COPD is the only issue in appellate status at this time.


REMAND

The Board observes that additional development must be 
undertaken before adjudication can proceed in this matter.

The Board notes that the veteran's service medical records 
showed obstructive pulmonary disease in service.  On the 
first pulmonary function test in October 1995, his FEV1 was 
75 percent of predicted while the FVC was also 75 percent of 
normal.  His Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) was 75 percent of normal.  Tests were done in 
November 1995 and May 1996 with similar findings.  In June 
1996 his FVC was 73 percent of normal, his FEV was 75 percent 
of normal and his DLCO was 73 percent of normal.  At 
retirement, he had rales in both lungs, worse on expiration.  
In July 1997, just prior to separation, his FVC was 67 
percent of predicted and his FEV was 61 percent of predicted.

In September 1997, the veteran underwent a general medical 
examination and a respiratory examination at VA.   Pulmonary 
function tests were performed with the following results, 
FEV1 was 102 of predicted, FEV1/FVC was 102 percent of 
predicted and DLCO was not tested.  The examiner noted that 
army records indicated that lung biopsies were done with no 
conclusion, and a finding of chronic pneumonia was deemed 
possible.  Interpretation of the pulmonary function tests was 
mild obstructive disease and moderate restrictive lung 
disease.

The veteran underwent further VA respiratory examination in 
April 1998.  At that time, the veteran complained of a 
nonproductive cough and dyspnea on exertion after one flight 
of steps and has to stop to rest.  The veteran was noted to 
currently be using several inhalers, including a steroid.  
Pulmonary function tests showed FEV1 at 58 percent of 
predicted and FEV1/FVC was 58 percent of predicted.  DLCO was 
not tested.  

Regulations provide that evaluation of COPD shall be 
determined by measuring specific pulmonary functions.  
Specifically, the results of tests determining a veteran's 
Forced Expiratory Volume (FEV1), the ratio of his Forced 
Expiratory Volume in once second to Forced Vital Capacity 
(FEV1-FVC) and the Diffusion Capacity of the Lung for Carbon 
Monoxide by a single breath method (DLCO-SB) determine the 
appropriate rating.  In the present case, the veteran's DLCO 
has not been tested since 1996 when he was still in active 
duty.  In light of the fact that subsequent VA examination 
results vary widely but do suggest that the veteran's 
pulmonary functions may have worsened, the Board is of the 
opinion that a new and thorough VA examination should be 
completed.  As such, this case must be remanded for further 
development in this matter.


This case is REMANDED to the RO for the following 
development:

1. The veteran should be afforded a VA 
respiratory examination to assess the 
veteran's respiratory disease.  The 
claims folder should be made available 
to the examiner for review at the 
examination.  The examiner should 
perform appropriate pulmonary function 
tests and attempt, to the greatest 
extent possible, to reconcile the 
differing VA examination results from 
September 1997 and April 1998.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

	



